Danforth, J.
The plaintiff’s title to the land in question depends upon the validity of his levy, to which a single objection is made, viz: an insufficiency in the notice by the officer to the debtor to choose an appraiser, or a non-compliance with its terms on the part of the officer in not waiting for the expiration of the two days allowed. Whether he did so or not, may not be entirely certain from the language of the return, but upon the authority of Fitch v. Tyler, 34 Maine, 468, and Howe v. Wildes, Id., 574, the subsequent statement in the return “the said debtor refusing to choose an appraiser,” renders it entirely immaterial; as such a refusal is a waiver of the debtor’s rights in that respect.

Exceptions overruled.

Appleton, C. J., Walton, Barrows, Yirgin and Peters, JJ., concurred.